DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species 1B and 2B in the reply filed on 4/18/2022 is acknowledged.  The traversal is on the ground(s) that “Kirin does not teach disclose special technical features within multiple of the aforementioned groups.  This is not found persuasive because, as noted in the Restriction Requirement, Kirin teaches the special technical feature that is shared by Groups I-IV.  Applicant’s argument that different groups also require different special technical features further supports the fact that multiple unrelated inventions are claimed. 
The requirement is still deemed proper and is therefore made FINAL.

Additionally, applicant claims that Claim 3 is drawn to the elected species (Species 1B: Figure 3-4).  However, Claim 3 is clearly drawn to the configuration of Figures 1-2 (Species 1A).  
Paragraph [0045] of the instant specification clearly states that the embodiment of Figures 3-4 (Species 1B ) comprises a closed space, where “closed” is understood to mean that the container does not comprise any macroscopic or wide opening.  Paragraph [0052] states that the embodiment of Figure 1 (Species 1A) comprises an opening that makes it possible to directly access the internal cavity.  Accordingly, Claim 3 is clearly and unambiguously drawn to the unelected embodiment of Species 1A: Figures 1-2, and is therefore withdrawn from consideration. 

Claims 3, 5, 6, 8, 15, and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/18/2022.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a capacity of between 100 liters and 1000 liters,” and the claim also recites even between 200 liters and 500 liters,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, the claim has been interpreted to require the broader range. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirin Beer Kabashiki Kaisha (EP 0 276 994 A2; cited by applicant in an IDS; hereafter “Kirin”).
With respect to Claim 1, Kirin teaches a container (either one of containers 8 and 9; Figures 5-7) that is fully capable of processing and/or transporting a biopharmaceutical fluid (Column 1, Lines 5-50; Column 6, Line 40 through Column 7, Line 50; Column 12, Line 14 through Column 13, Line 7; Figures 1, 2, 5-7, and 28-32), the container comprising a wall (the sidewalls of containers 8 and 9), the wall comprising a shape memory material being adapted to change shape when induced by an external stimulus (Column 7, Lines 15-50; the shape memory allow responds to changes in temperature of an injected fluid), so that the container can be alternately in a collapsed state and in an unfolded state (Column 6, Line 40 through Column 7, Line 50 and Figures 2 and 5-7), the wall of the container in the unfolded state delimiting an internal cavity that is capable of containing a biopharmaceutical fluid (Figures 2 and 5-7). 
Specifically, Kirin teaches that either one of the bags 8 or 9 may be made of a shape memory material (Column 7, Lines 47-50).  Therefore, either of these bags meets the limitations of the claim. 

With respect to Claim 2, Kirin teaches that the internal cavity of the container (bag 8 or 9) is completely surrounded by the wall of the container so as to form a closed and sterile cavity.  Note that the inlets and outlets of the bags are configured to be closed by valves (also see Column 9, Line 65 through Column 12, Line 12; Figures 23-27) and.  Kirin teaches that this sealed container forms a closed and sterile internal cavity (Column 1, Line 62 through Column 2, Line 25).

With respect to Claims 7, 9, and 11, Kirin teaches that the wall of the container (8 or 9) comprises at least one layer of shape memory material, wherein the shape memory material is in a first shape when the container is in the collapsed state and in a second shape when the container is in the unfolded (expanded) shape.  Specifically, Kirin teaches that the change from the first shape to the second shape of the shape memory material is induced by the external stimulus (specifically based on temperature changes from the injection of a fluid into the container; Column 7, Lines 15-50).
With respect to Claim 10, Kirin teaches that the shape memory material is a shape memory alloy (Column 7, Lines 15-34). 
With respect to Claim 13, Kirin teaches that container (either of containers 8 or 9) comprises a bottom wall linked to a lateral peripheral/side wall, such that the container in the unfolded state is in the form of a tank (see Figures 2-5).  It is important to note that the claim does not define the shape of a tank, and any vessel that is capable of containing fluid may be interpreted as a tank. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kirin.  
Kirin teaches that the container (either of bags 8 or 9 is made of plastic (Column 1, Lines 33-38).  Although Kirin does not explicitly state the specific plastic material of  bags 8-9, Kirin teaches in the discussion of a different embodiment that the plastic material of the container is polyethylene (Column 8, Lines 2-4; Column 12, Lines 18-22), which is a material that is compatible with and/or neutral to a pharmaceutical fluid. Therefore, it is clear that Kirin teaches that the container (either or bags 8 or 9) may be made from polyethylene). 
However, in the event that this interpretation is not clearly envisaged by applicant, Kirin clearly suggests that the container may be made of polyethylene (Column 8, Lines 2-4; Column 12, Lines 18-22).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Kirin’s container to be made of polyethylene or any other material that is compatible with and/or neutral to fluids, in order to prevent adverse reactions between the fluid and the walls of the container. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirin.  Kirin teaches the container of Claim 1 as claimed, but does is silent as to the volume of the container.  Accordingly, Kirin does not teach or suggest that the container has a volume of 100-1000 liters or 200-500 liters.  
However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, merely changing the size of the container would not have had a non-obvious change in functionality, and one of ordinary skill in the art would have been recognized that the container could be provided in any volume that was considered desirable for a given purpose.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide Kirin’s container with a capacity of 100-1000 liters, 200-500 liters, or any other size that was considered desirable or expedient for a given application, because a change in size is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stevenson (US 2008/0302789) teaches a container comprising shame memory polymers in the walls for adjusting the shape of the container. 
Mihaylov et al. (US 2011/0202031) teaches a container for medical fluids comprising walls made of a shape memory material. 
Hausslein (US 2001/0037627) teaches a container having a closure element that comprises at least one shape memory element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHILIP R WIEST/           Primary Examiner, Art Unit 3781